                                                                              Case 2:17-cv-00562-MMD-NJK Document 124 Filed 04/07/21 Page 1 of 3




                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                          5 Email: thatfield@hatfieldlawassociates.com
                                                                            Attorney for Plaintiff In Conjunction with Legal Aid Center of
                                                                          6 Southern Nevada Pro Bono Project
                                                                          7                               UNITED STATES DISTRICT COURT
                                                                          8                                    DISTRICT OF NEVADA
                                                                          9
                                                                                                                              CASE NO: 2:17-cv-00562-MMD-DJA
                                                                         10    LUIS CERVANTES,

                                                                                             Plaintiff,                       STIPULATION AND ORDER TO EXTEND
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                                                              TIME FOR PLAINTIFF TO RESPOND TO
                                                                         12           vs.                                      DEFENDANTS EDDIE SCOTT, KEVIN
                                                                                                                                 PATIMETEEPORN AND TIMOTHY
                                      Telephone (702) 388-4469




                                                                         13                                                          DORION’S MOTION FOR
                                                                               EDDIE SCOTT, et al.,
                                                                                                                                     RECONSIDERATION OF
                                                                         14
                                                                                             Defendants.                          THE COURT’S ORDER DENYING
                                                                         15                                                    SUMMARY JUDGMENT [ECF No. 117]

                                                                         16
                                                                                                                                             (First Request)
                                                                         17
                                                                         18          COMES NOW, Plaintiff Luis Cervantes (“Plaintiff”), by and through his counsel, the law
                                                                         19
                                                                              firm of Hatfield & Associates., Ltd., appearing pro bono publico, and Defendants Eddie Scott,
                                                                         20
                                                                              Kevin Patimeteeporn, and Timothy Dorion (“LVMPD Defendants”) by and through their
                                                                         21
                                                                         22 counsel, the law firm of Kaempfer Crowell, hereby stipulate and agree to extend the time for
                                                                         23 Plaintiff to Respond to LVMPD Defendants’ Motion for Reconsideration of the Court’s Order
                                                                         24 Denying Summary Judgment (ECF #117) filed on March 22, 2021.
                                                                         25
                                                                                  Accordingly, Plaintiff shall have up to and including May 5, 2021, to respond to LVMPD
                                                                         26
                                                                            Defendants’ Motion for Reconsideration of the Court’s Order Denying Summary Judgment
                                                                         27
                                                                         28 (ECF #117).
                                                                              Case 2:17-cv-00562-MMD-NJK Document 124 Filed 04/07/21 Page 2 of 3




                                                                                     This request is submitted pursuant to LR IA 6-1, 6-2 and LR II 7-1 and is the parties first
                                                                          1
                                                                          2 request for an extension of time for Plaintiff to respond to Defendant’s Motion for
                                                                          3 Reconsideration of the Court’s Order Denying Summary Judgment (ECF #117).
                                                                          4          Good cause exists for this extension, as the current coronavirus/COVID-19 pandemic has
                                                                          5
                                                                              caused, and continues to cause, disruption to the practices of counsel involved in this case. In
                                                                          6
                                                                              addition, Plaintiff is incarcerated in High Desert State Prison and Plaintiff’s Counsel has had
                                                                          7
                                                                          8 difficulty communicating with him to formulate an opposition to Defendant’s Motion for
                                                                          9 Reconsideration of the Court’s Order Denying Summary Judgment.
                                                                         10          Defendant has courteously granted this first request for an extension of time to file
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                              Plaintiff’s Response. The extension will not prejudice any party and will allow Plaintiff to
                                                                         12
                                      Telephone (702) 388-4469




                                                                              adequately brief its opposition to LVMPD Defendants’ Motion for Reconsideration of the
                                                                         13
                                                                         14 Court’s Order Denying Summary Judgment filed with this Court. The parties are not delaying
                                                                         15 the conclusion of this matter by way of trial or otherwise; no trial date has yet been ordered,
                                                                         16 although a Settlement Conference has been ordered for April 21, 2021.
                                                                         17
                                                                            DATED this 5th day of April, 2021                 DATED this 5th day of April, 2021
                                                                         18
                                                                            HATFIELD & ASSOCIATES                             KAEMPFER CROWELL
                                                                         19
                                                                                 /s/ Trevor J. Hatfield                               /s/ Lyssa S. Anderson
                                                                         20 By:                                               By:
                                                                                TREVOR J. HATFIELD, ESQ.                        LYSSA S. ANDERSON, ESQ.
                                                                         21
                                                                                Nevada Bar No. 7373                             Nevada Bar No. 5781
                                                                         22     703 S. Eighth Street                            RYAN W. DANIELS, ESQ.
                                                                                Las Vegas, Nevada 89101                         Nevada State Bar No. 13094
                                                                         23     Tel: (702) 388-4469                             KRISTOPHER J. KALKOWSKI, ESQ
                                                                                Email: thatfield@hatfieldlawassociates.com      Nevada State Bar No. 14892
                                                                         24     Attorney for Plaintiff In Conjunction with      Tel.: (702) 792-7000
                                                                         25    Legal   Aid Center of Southern  Nevada  Pro      Email: landerson@kcnvlaw.com
                                                                               Bono Project.                                    Email: rdaniels@kcnvlaw.com
                                                                         26                                                     Email: kkalkowski@kcnvlaw.com
                                                                                                                                Attorneys for Defendants Eddie Scott, Kevin
                                                                         27                                                     Patimeteeporn, and Timothy Dorion

                                                                         28



                                                                                                                       -2-
                                                                              Case 2:17-cv-00562-MMD-NJK Document 124 Filed 04/07/21 Page 3 of 3




                                                                          1 DATED this 5th day of April, 2021
                                                                          2
                                                                            LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                                                          3
                                                                                 /s/ Katherine J. Gordon
                                                                          4 By:                    _________________
                                                                          5 S. BRENT    VOGEL,    ESQ.
                                                                            Nevada State Bar No. 6858
                                                                          6 KATHERINE J. GORDON, ESQ.
                                                                            Nevada State Bar No. 5813
                                                                          7 6385 S. Rainbow Boulevard, Suite 600
                                                                          8 Las Vegas, Nevada 89118
                                                                            Tel.: (702) 893-3383
                                                                          9 Email: Brent.Vogel@lewisbrisbois.com
                                                                            Email: Katherine.Gordon@lewisbrisbois.com
                                                                         10 Attorneys for Defendant Allan Kirkwood, DDS
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12
                                      Telephone (702) 388-4469




                                                                         13
                                                                         14
                                                                         15                                  ORDER
                                                                         16 IT IS SO ORDERED:
                                                                         17
                                                                                                           MIRANDA M. DU
                                                                         18                                CHIEF UNITED STATES DISTRICT JUDGE
                                                                                                           Dated: THIS 7th Day of April 2021.
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                              -3-
